Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered July 28,1995, which, insofar as appealed from, denied defendants’ motions for a change of venue, unanimously affirmed, without costs.
The IAS Court properly exercised its discretion in denying the motion pursuant to CPLR 510 (3) for a change of venue of the action from New York County to Orange County based upon defendants’ claim of convenience of witnesses and the ends of justice. Upon a motion made pursuant to CPLR 510 (3), the movant bears the burden of demonstrating that the convenience of material witnesses would be better served by the change of venue (Cardona v Aggressive Heating, 180 AD2d 572). The record reveals that defendants failed to show, inter alia, the identity of the proposed witnesses (other than adverse witnesses) or the manner in which the proposed witnesses will be inconvenienced by a trial in New York County, where the action was properly commenced (supra). Concur—Murphy, P. J., Sullivan, Kupferman and Ross, JJ.